


SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of March 28,
2014, by Miller Energy Resources, Inc., a Tennessee corporation (the “Company”),
on the one hand, and Bristol Investment Fund, Ltd., a company organized under
the laws of the Cayman Islands (“Bristol Investment Fund”), Bristol Capital,
LLC, a Delaware limited liability company (“Bristol Capital”), Bristol Capital
Advisors, LLC, a Delaware limited liability company (“Bristol Capital
Advisors”), and Mr. Paul Kessler (“Mr. Kessler,” and together with Bristol
Investment Fund, Bristol Capital and Bristol Capital Advisors collectively, the
“CMS Parties”), on the other hand. The Company and the CMS Parties are each
referred to herein as a “Party” and collectively, as the “Parties.”
RECITALS
WHEREAS, the CMS Parties formed a group called “Concerned Miller Shareholders”;
WHEREAS, on December 17, 2013, Bristol Investment Fund delivered a letter to the
Company, giving notice (the “Nomination Notice”) of its intent to nominate ten
candidates (each a “Nominee”), for election to the Board of Directors of the
Company (the “Board”) at the 2014 Annual Meeting; and
WHEREAS, the Company and the CMS Parties have reached an agreement with respect
to the nomination and voting in respect of the election of members of the Board
at the 2014 Annual Meeting, certain matters related to the 2014 Annual Meeting
and certain other matters.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
1.Board Matters.


(a)Bristol Investment Fund hereby irrevocably withdraws the Nomination Notice.
Each of the CMS Parties shall, and shall cause its Representatives
to, immediately cease all solicitation efforts in connection with the 2014
Annual Meeting. Each of the CMS Parties agrees that it shall not, and shall not
permit its Representatives to, vote, deliver or otherwise use any proxies that
may have been received by the CMS Parties or any of its Representatives to date
with respect to the 2014 Annual Meeting.  As soon as practicable and in any
event no later than three business days following the date hereof, the CMS
Parties shall take down the website www.millproxy.com and any other website
maintained by or on behalf of any of the CMS Parties in respect of the Company.


(b)The Board shall (i) increase the size of the Board by one member, effective
as of the 2014 Annual Meeting; (ii) nominate Governor William B. Richardson for
election as director to the Board at the 2014 Annual Meeting; (iii) cause the
Company to file a definitive proxy statement for the 2014 Annual Meeting with
the SEC, including such information regarding Gov. Richardson as is required by
federal securities laws in connection with the nomination by the Board;
(iv) recommend that the Company’s shareholders vote directly or by proxy in
favor of the election of Gov. Richardson; and (v) support and solicit proxies at
the 2014 Annual Meeting for Gov. Richardson as the Company has solicited and
will solicit proxies for each other nominee and otherwise use reasonable efforts
to cause the election of Gov. Richardson to the Board at the 2014 Annual
Meeting.


(c)Upon election, Gov. Richardson shall be bound by the same confidentiality,
conflicts of interests, fiduciary duties, trading and disclosure policies and
other governance guidelines, including the Company’s Code of Business Conduct
and Ethics, Insider Trading Policy and Corporate Governance Guidelines, and
shall have the same rights and benefits, including with respect to insurance,
indemnification, compensation and fees, applicable to all other independent
directors of the Company.


2.Mutual Press Release; Form 8-K.


(a)As soon as practicable on or after the date of this Agreement, the Company
and the CMS Parties shall announce the entry into this Agreement and the
material terms hereof by means of a mutually agreed upon press release in the
form attached as Exhibit A (the “Mutual Press Release”).


(b)As soon as practicable on or after the date of this Agreement and in any
event no later than four business days following the date hereof, the Company
shall file with the SEC a Current Report on Form 8-K, reporting its entry into
this Agreement and appending this Agreement as an exhibit thereto (the “Form
8-K”). The Company shall provide the CMS Parties




--------------------------------------------------------------------------------




and its Representatives with a reasonable opportunity to review and comment on
the Form 8-K prior to the filing with the SEC and consider in good faith any
comments of the CMS Parties and its Representatives.


(c)Prior to the Termination Date, each Party agrees that it shall not, and shall
not permit any of its Representatives to, make any public statements with
respect to the Other Party (including in any filing with the SEC, any regulatory
or governmental agency or the New York Stock Exchange) that are inconsistent
with, or otherwise contrary to, the statements in the Mutual Press Release.


3.Non-Disparagement. Prior to the Termination Date, each Party agrees that it
shall not, and shall not permit any of its Representatives to, publicly
disparage or criticize (or make any other public statement that might reasonably
be construed to be derogatory or critical of, or negative toward) the Other
Party, its business or any current or former principals, directors, officers,
employees, group members or the Nominees of the Other Party; provided, however,
that this provision shall not apply to any disclosure required by Legal Process,
applicable law or any rules thereunder, or by the rules of the New York Stock
Exchange.


4.Voting. Prior to the Termination Date:


(a)Each of the CMS Parties agrees that it shall, and shall cause its applicable
Representatives to, appear in person or by proxy at each Shareholders Meeting
and to vote all shares of Common Stock beneficially owned by such person and
over which such person has voting power at the meeting in favor of each nominee
and each proposal recommended by the Board and against each nominee and each
proposal not recommended by the Board, as set forth in the Company’s definitive
proxy statement filed in respect of each such Shareholders Meeting.


(b)Each of the CMS Parties agrees that it shall not execute any proxy card or
voting instruction form in respect of any Shareholders Meeting other than the
proxy card and related voting instruction form being solicited by or on behalf
of the Board.


(c)Each of the CMS Parties agrees that it shall not, and that it shall not
permit any of its Representatives to, directly or indirectly, take any action
inconsistent with this Section 4.


5.Standstill. Prior to the Termination Date, except as contemplated by this
Agreement, without the prior written consent of the Board, each of the CMS
Parties agrees that it shall not, and shall cause its Representatives not to,
directly or indirectly:


(a)(i) acquire, offer or agree to acquire, or acquire rights to acquire (except
by way of stock dividends or other distributions or offerings made available to
holders of voting securities of the Company generally on a pro rata basis),
directly or indirectly, whether by purchase, tender or exchange offer, through
the acquisition of control of another person, by joining a group, through swap
or hedging transactions or otherwise, any voting securities of the Company or
any voting rights decoupled from the underlying voting securities which would
result in the CMS Parties and its Representatives (together with any other
person or group) owning, controlling or otherwise having any beneficial
ownership interest in 5% or more of the then-outstanding shares of the Common
Stock; or (ii) knowingly sell, offer or agree to sell, all or substantially all,
directly or indirectly, through swap or hedging transactions or otherwise, the
voting securities of the Company or any voting rights decoupled from the
underlying voting securities held by the CMS Parties and its Representatives to
any Third Party which would result in such Third Party, together with its
Representatives, having any beneficial ownership interest of 5% or more of the
then-outstanding shares of Common Stock; provided, however, that open market
sales of securities through a broker by any of the CMS Parties which are not
actually known to any of the CMS Parties to result in any transferee acquiring a
beneficial ownership interest of 5% or more of the then-outstanding shares of
Common Stock shall not be included in this clause (ii) or constitute a breach of
this Section 5;


(b)(i) nominate or recommend for nomination any person for election to the Board
or engage, or in any way participate in any solicitation of proxies or consents
in any election contest with respect to the Company’s directors; (ii) seek to
advise, encourage or influence any person or entity with respect to the voting
of any voting securities of the Company in any election or removal contest with
respect to the Company’s directors, including any “withhold” or similar
campaign; (iii) initiate, propose or otherwise solicit shareholders of the
Company for the approval of shareholder proposals in connection with the
election or removal of directors of the Company; or (iv) induce or attempt to
induce any other person or entity to initiate any such shareholder proposal;


(c)form, join or in any way participate in any group with respect to any voting
securities of the Company in connection with any election or removal contest
with respect to the Company’s directors;






--------------------------------------------------------------------------------




(d)deposit any Company voting securities in any voting trust or subject any
Company voting securities to any arrangement or agreement with respect to the
voting thereof;


(e)seek, alone or in concert with others, to (i)  call a Shareholders Meeting or
solicit consents from shareholders; (ii)  obtain representation on the Board;
(iii)  effect the removal of any member of the Board; (iv)  make a shareholder
proposal at any Shareholders Meeting; or (v)  amend any provision of the
Company’s certificate of incorporation or bylaws;


(f)demand an inspection of the Company’s records pursuant to Section 48-26-102
of the Tennessee Business Corporation Act or otherwise;


(g)effect or seek to effect (including by entering into any discussions,
negotiations, agreements or understandings whether or not legally enforceable
with any person), offer or propose to effect, cause or participate in, in any
way assist or facilitate any other person to effect or seek, or offer or propose
to effect or participate in, (i) any acquisition of 5% or more of any
securities, or any material assets or businesses, of the Company or any of its
subsidiaries; (ii) any tender offer or exchange offer, merger, acquisition,
share exchange or other business combination involving 5% or more of any of the
voting securities or any of the material assets or businesses of the Company or
any of its subsidiaries; or (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or any material portion of its or their
businesses; provided, however, that open market sales of securities through a
broker by any of the CMS Parties which are not actually known to any of the CMS
Parties to result in any transferee acquiring a beneficial ownership interest of
5% or more of the then-outstanding shares of Common Stock shall not be included
in this clause (ii) or constitute a breach of this Section 5; or


(h)enter into any negotiations, agreements or understandings with any Third
Party with respect to the foregoing, or advise, assist, encourage or seek to
persuade any Third Party to take any action with respect to any of the
foregoing, or otherwise take or cause any action inconsistent with any of the
foregoing.


6.Mutual Releases.


(a)Each of the CMS Parties, on behalf of themselves and their respective heirs,
estates, trustees, beneficiaries, successors, predecessors, assigns,
subsidiaries, principals, directors, officers, associates and affiliates (the
“CMS Releasors”), hereby do remise, release and forever discharge, and covenant
not to sue or take any steps to pursue or further any lawsuit, claim or
proceeding before any court (collectively, “Proceeding”) against the Company or
its successors, predecessors, assigns, subsidiaries, principals, directors,
officers, associates and affiliates (the “Company Releasees”), and each of them,
from and in respect of any and all claims and causes of action, whether based on
any federal, state or foreign law or right of action, direct, indirect or
representative in nature, foreseen or unforeseen, matured or unmatured, known or
unknown, which all or any of the CMS Releasors have, had or may have against the
Company Releasees, or any of them, of any kind, nature or type whatsoever, up to
the date of this Agreement; provided, however, that the foregoing release shall
not release any rights and duties under this Agreement or any claims or causes
of action the CMS Releasors may have for the breach or enforcement of any
provisions of this Agreement; provided, further, that nothing in the foregoing
release shall diminish or adversely affect the rights of any of the CMS Parties
to assert claims, or defenses to claims, relating to services rendered or
agreements entered into with the Company prior to December 1, 2013.


(b)The Company, on behalf of itself and its successors, predecessors, assigns,
subsidiaries, principals, directors, officers, associates and affiliates (the
“Company Releasors”), hereby do remise, release and forever discharge, and
covenant not to sue or take any steps to further any Proceeding against the CMS
Parties or their respective heirs, estates, trustees, beneficiaries, successors,
predecessors, assigns, subsidiaries, principals, directors, officers, associates
and affiliates (the “CMS Releasees”), and each of them, from and in respect of
any and all claims and causes of action, whether based on any federal, state or
foreign law or right of action, direct, indirect or representative in nature,
foreseen or unforeseen, matured or unmatured, known or unknown, which all or any
of the Company Releasors have, had or may have against the CMS Releasees, or any
of them, of any kind, nature or type whatsoever, up to the date of this
Agreement; provided, however, that the foregoing release shall not release any
rights and duties under this Agreement or any claims or causes of action the
Company Releasors may have for the breach or enforcement of any provisions of
this Agreement; provided, further, that nothing in the foregoing release shall
diminish or adversely affect the rights of any of the Company Releasors to
assert claims, or defenses to claims, relating to services rendered or
agreements entered into with any of the CMS Parties prior to December 1, 2013.


(c)Each of the Parties represents and warrants that it has not heretofore
transferred or assigned, or purported to transfer or assign, to any person,
firm, or corporation any claims, demands, obligations, losses, causes of action,
damages, penalties, costs, expenses, attorneys’ fees, liabilities or indemnities
herein released. Each of the Parties represents and warrants that neither it nor
any assignee has filed any lawsuit against the other Party.




--------------------------------------------------------------------------------






(d)Each of the Parties waives any and all rights (to the extent permitted by
state law, federal law, principles of common law or any other law) which may
have the effect of limiting the releases as set forth in this Section 6. Without
limiting the generality of the foregoing, Each of the Parties acknowledges that
there is a risk that the damages and costs which they believe they have suffered
or will suffer may turn out to be other than or greater than those now known,
suspected, or believed to be true. Facts on which they have been relying in
entering into this Agreement may later turn out to be other than or different
from those now known, suspected or believed to be true. Each of the Parties
acknowledges that in entering into this Agreement, they have expressed that they
agree to accept the risk of any such possible unknown damages, claims, facts,
demands, actions, and causes of action. Each of the Parties acknowledges and
agrees that the releases and covenants provided for in this Section 6 are
binding, unconditional and final as of the date hereof.


7.No Litigation. Prior to the Termination Date:


(a)Each of the CMS Parties covenants and agrees that it shall not, and shall not
permit any of its Representatives to, directly or indirectly, alone or in
concert with others, pursue, or assist any other person to initiate or pursue,
any Proceedings against the Company or any of its Representatives, excluding,
however, any Proceedings initiated solely to remedy a breach of or to enforce
this Agreement; provided, however, that the foregoing shall not prevent any of
the CMS Parties or any of their Representatives from responding to a Legal
Process in connection with any Proceeding if such Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, any of the CMS Parties
or any of their Representatives; provided, further, that in the event any of the
CMS Parties or any of its Representatives receives such Legal Process, such CMS
Party shall give prompt written notice of such Legal Process to the Company.


(b)The Company covenants and agrees that it shall not, and shall not permit any
of its Representatives to, directly or indirectly, alone or in concert with
others, pursue, or assist any other person to initiate or pursue, any
Proceedings against any of the CMS Parties or any of its Representatives,
excluding, however, any Proceedings initiated solely to remedy a breach of or to
enforce this Agreement; provided, however, that the foregoing shall not prevent
the Company or any of its Representatives from responding to a Legal Process in
connection with any Proceeding if such Proceeding has not been initiated by, or
on behalf of, or at the suggestion of, the Company or any of its
Representatives; provided, further, that in the event the Company or any of its
Representatives receives such Legal Process, the Company shall give prompt
written notice of such Legal Process to the CMS Parties.


8.Confidentiality.


(a)Each of the CMS Parties acknowledges that Confidential Information may have
been received, prepared or developed by or on behalf of the CMS Parties and/or
their Representatives in connection with the matters raised by the CMS Parties
regarding the Company, its business, its affairs, its affiliates, its associates
and/or its Representatives (the “Contest”). Each of the CMS Parties agrees that
all Confidential Information shall be kept confidential and that the CMS Parties
and their Representatives shall not disclose any of the Confidential Information
in any manner whatsoever without the specific prior written consent of the
Company unless pursuant to paragraph (b) below. The term “Confidential
Information” shall not include (i) information that was in or enters the public
domain, (ii) was or becomes generally available to the public, other than as a
result of the disclosure by any of the CMS Parties or any of its Representatives
in violation of the terms of this Agreement or any other agreement imposing an
obligation on any of the CMS Parties or such Representative to keep such
information confidential, (iii) after the date hereof properly comes into the
CMS Parties’ or the Representatives’ possession from a third party who is
lawfully in possession of such information and who is not in violation of any
contractual, legal or fiduciary obligation to the Company, or (iv) is
independently developed by the CMS Parties or the Representatives. Each of the
CMS Parties agrees to safeguard and protect the confidentiality of the
Confidential Information, to accept responsibility for any breach of this
Section 8 by any of its Representatives, including taking all reasonable
measures (including pursuing Proceedings) to restrain its Representatives from
prohibited or unauthorized disclosures or uses of the Confidential Information.


(b)In the event that any of the CMS Parties or any of their Representatives is
required to disclose any Confidential Information pursuant to a Legal Process,
such CMS Party and its Representatives shall provide the Company prompt notice
of such Legal Process so that the Company may, at its sole expense, seek an
appropriate protective order and waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or the receipt of a waiver
hereunder, such CMS Party is advised by its outside legal counsel that it is
legally required to disclose such Confidential Information, such CMS Party may
disclose to the required person that portion, and only that portion, of the
Confidential Information that such counsel has advised that such CMS Party is
required to disclose; provided, however, that such CMS Party shall give the
Company written notice as far in advance of such disclosure as is reasonably
practicable and shall use its reasonable best efforts at the Company’s expense
to obtain an order or other reliable assurance that confidential treatment shall
be accorded to such portion of the Confidential Information required to be
disclosed.




--------------------------------------------------------------------------------






9.Compliance with Securities Laws. Each of the CMS Parties acknowledges that the
U.S. securities laws prohibit any person who has received from an issuer
material, non-public information concerning such issuer from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.


10.Affiliates and Associates; Nominees.


(a)The obligations of the CMS Parties and representations and warranties
hereunder shall be understood to apply, jointly and severally, to each of the
CMS Parties, their respective affiliates and associates and their respective
Representatives and each CMS Party agrees that it shall cause each of its
respective affiliates and associates and its respective Representatives to abide
by the terms of this Agreement. 


(b)The CMS Parties shall instruct each of the Nominees of the terms of this
Agreement and shall use their reasonable efforts to cause the Nominees to abide
by the terms of this Agreement as if the Nominees were parties to this
Agreement.


11.Representations and Warranties.


(a)Each of the CMS Parties represents and warrants that (i) it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; and (ii) this
Agreement has been duly and validly authorized, executed and delivered by such
CMS Party, constitutes a valid and binding obligation and agreement of such CMS
Party and is enforceable against such CMS Party in accordance with its terms.
Each of the CMS Parties further represents and warrants that, as of the date of
this Agreement, none of the CMS Parties owns any Synthetic Equity Interests or
any Short Interests in the Company.


(b)The Company hereby represents and warrants that (i) it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; and (ii) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.


12.Termination. This Agreement shall terminate on the date that is 60 days
following the Company’s 2017 Annual Meeting (the “Termination Date”); provided,
however, that


(a)the obligations of the CMS Parties hereunder shall terminate immediately in
the event the Company materially breaches its obligations hereunder if such
breach has not been cured within 30 days following written notice of such
breach;


(b)the obligations of the Company hereunder shall terminate immediately in the
event any of the CMS Parties materially breaches its obligations hereunder if
such breach has not been cured within 30 days following written notice of such
breach; and


(c)Section 8, Section 9, Section 10, this Section 12 and Sections 13 to 18 shall
continue to be in effect for a period of two years following any termination.


13.Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby; provided, however, that the
Company shall reimburse the CMS Parties for all reasonable fees and expenses
incurred in connection with the Contest, including but not limited to fees and
expenses of the CMS Advisors, in an amount not to exceed $275,000 within three
business days after the CMS Parties have provided the Company with reasonable
documentation of such fees and expenses.


14.Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt; (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending; (c) one day
after being sent by a nationally recognized overnight carrier to the addresses
set forth below; or (d) when actually delivered if sent by any other method that
results in delivery, with written confirmation of receipt:






--------------------------------------------------------------------------------




If to the Company:
 
with a copy (which shall not constitute notice) to:
 
 
 
Miller Energy Resources, Inc.
 
Vinson & Elkins LLP
9721 Cogdill Road
 
1001 Fannin Street, Suite 2500
Knoxville, TN 37932
 
Houston, TX 77002-6760
Attention: General Counsel
 
Attention: T. Mark Kelly
Facsimile: (865) 691-8209
 
Facsimile: (713) 615-5531
 
 
 
If to the CMS Parties:
 
with a copy (which shall not constitute notice) to:
 
 
 
Bristol Capital Advisors, LLC
 
Olshan Frome Wolosky LLP
Gelndon Plaza
 
65 East 55 Street, Park Avenue Tower
1100 Glendon Avenue, Suite 850
 
New York, NY 10022
Los Angeles, California 90024
 
Attention: Tom Fleming
Attention: Amy Wang, Esq.
 
Facsimile: (212) 451-2222
Facsimile: (310) 331-8490
 
 



15.Governing Law; Jurisdiction.


(a)This Agreement, and any disputes arising out of or related to this Agreement
(whether for breach of contract, tortious conduct or otherwise), shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to its conflict of laws principles.


(b)The Parties agree that exclusive jurisdiction and venue for any lawsuit,
claim or other Proceeding arising out of or related to this Agreement shall lie
in the United States District Court for the Eastern District of New York (the
“Court”) or, if the Court of is unavailable, any New York state court and the
Federal court of the United States sitting in the State of New York. Each Party
waives any objection it may now or hereafter have to the laying of venue of any
such Proceeding, and irrevocably submits to personal jurisdiction in any such
court in any such Proceeding and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any court that any such Proceeding
brought in any such court has been brought in any inconvenient forum. Nothing
contained herein shall be deemed to affect the right of any Party to serve
process in any manner permitted by law.


16.Specific Performance. Each of the CMS Parties, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the Other Party would occur in the event any provision of this Agreement were
not performed in accordance with such provision’s specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each of the CMS Parties, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled, without
the posting of any bond and without proof of actual damages, to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the Other Party shall not take action, directly or indirectly, in
opposition to the Moving Party seeking such relief on the grounds that any other
remedy or relief is available at law or in equity. This Section 16 shall not be
the exclusive remedy for any violation of this Agreement.


17.Certain Definitions and Interpretations.


(a)As used in this Agreement: (i) “2014 Annual Meeting” means the Company’s
upcoming annual Shareholders Meeting for its fiscal year 2013 to be held in
2014, and any adjournment, postponement, reschedulings or continuations thereof;
(ii) “2017 Annual Meeting” means Company’s annual Shareholders Meeting for its
fiscal year 2016 to be held in 2016 or 2017, and any adjournment, postponement,
reschedulings or continuations thereof; (iii) the term “affiliate” has the
meaning ascribed to such term under the Exchange Act; (iv) the term “associate”
has the meaning ascribed to such term under the Exchange Act; (v) the term
“beneficial ownership” has the meaning ascribed to such term under the Exchange
Act; (vi) “CMS Advisors” means Olshan Frome Wolosky LLP and Freeh Group
International Solutions, LLC; (vii) “Confidential Information” means (A) all
reports, documents, communications, data, records, plans and other materials
received or collected by any of the CMS Parties or any of their respective
affiliates, associates or Representatives from the Company or any of its
Representatives relating to the Company, its business, its affairs, its
affiliates, its associates or its Representatives; or (B) any nonpublic
information relating to




--------------------------------------------------------------------------------




the Company, its business, its affairs, its affiliates, its associates or its
Representatives that has been, or may be in the future, disclosed to the CMS
Parties or any of its Representatives by the Company or any of its
Representatives; (viii) “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder; (ix) the
term “group” has the meaning ascribed to such term under the Exchange Act; (x)
the term “issuer” has the meaning ascribed to such term under the Exchange Act;
(xi) “Legal Process” means any oral questions, interrogatories, requests for
information or documents, subpoenas, civil investigative demands or similar
processes issued by a court or other governmental body of competent
jurisdiction; (xii) “Other Party” means (A) from the perspective of the Company,
the CMS Parties; and (B) from the perspective of each of the CMS Parties, the
Company; (xiii) the term “person” has the meaning ascribed to such term under
the Exchange Act; (xiv) the term “proxy” has the meaning ascribed to such term
under the Exchange Act; (xv) the term “Representatives” means a person’s
directors, officers, employees, partners, members, managers, consultants,
advisors, agents and other representatives (including, without limitation, with
respect to the CMS Parties, any of the CMS Advisors); (xvi) “SEC” means the
United States Securities and Exchange Commission; (xvii) “Shareholders Meeting”
means any meeting of shareholders of the Company and any adjournment,
postponement, reschedulings or continuations thereof; (xviii) “Short Interests”
means any agreement, arrangement, understanding or relationship, including any
repurchase or similar so-called “stock borrowing” agreement or arrangement,
engaged in, directly or indirectly, by such person, the purpose or effect of
which is to mitigate loss to, reduce the economic risk (of ownership or
otherwise) of shares of any class or series of the Company’s equity securities
by, manage the risk of share price changes for, or increase or decrease the
voting power of, such person with respect to the shares of any class or series
of the Company’s equity securities, or which provides, directly or indirectly,
the opportunity to profit from any decrease in the price or value of the shares
of any class or series of the Company’s equity securities; (xix) the term
“solicitation” has the meaning ascribed to such term under the Exchange Act;
(xx) “Synthetic Equity Interests” means any derivative, swap or other
transaction or series of transactions engaged in, directly or indirectly, by
such person, the purpose or effect of which is to give such person economic risk
similar to ownership of equity securities of any class or series of the Company,
including due to the fact that the value of such derivative, swap or other
transactions are determined by reference to the price, value or volatility of
any shares of any class or series of the Company’s equity securities, or which
derivative, swap or other transactions provide, directly or indirectly, the
opportunity to profit from any increase in the price or value of shares of any
class or series of Miller’s equity securities, without regard to whether (A) the
derivative, swap or other transactions convey any voting rights in such equity
securities to such person; (B) the derivative, swap or other transactions are
required to be, or are capable of being, settled through delivery of such equity
securities; or (C) such person may have entered into other transactions that
hedge or mitigate the economic effect of such derivative, swap or other
transactions; and (xxi) the term “Third Party” means any person that is not a
Party, a member of the Board, an officer of the Company or legal counsel to any
Party.


(b)The word “including” means “including, without limitation” and references to
“Sections” in this Agreement are references to Sections of this Agreement unless
otherwise indicated.


18.Miscellaneous.  


(a)This Agreement, together with that certain letter agreement date March 28,
2014 among the Parties, contains the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matters hereof.


(b)This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons.


(c)This Agreement shall not be assignable by operation of law or otherwise by a
Party without the consent of the Other Party.  Subject to the foregoing
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.


(d)Neither the failure nor any delay by a Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.


(e)If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or enforceable by a court of competent jurisdiction.






--------------------------------------------------------------------------------




(f)Any amendment or modification of the terms and conditions set forth herein or
any waiver of such terms and conditions must be agreed to in a writing signed by
each Party.


(g)This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement.  Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Name: Scott M. Boruff
 
Title: Chief Executive Officer
 
 
 
BRISTOL INVESTMENT FUND, LTD.
 
 
 
By: /s/ Paul Kessler
 
Name: Paul Kessler
 
Title: Director
 
 
 
BRISTOL CAPTIAL, LLC
 
 
 
By: /s/ Paul Kessler
 
Name: Paul Kessler
 
Title: Manager
 
 
 
BRISTOL CAPITAL ADVISORS, LLC
 
 
 
By: /s/ Paul Kessler
 
Name: Paul Kessler
 
Title: Manager
 
 
 
MR. PAUL KESSLER
 
 
 
/s/ Paul Kessler
 





--------------------------------------------------------------------------------




Exhibit A


MILLER ENERGY RESOURCES NOMINATES GOVERNOR BILL RICHARDSON
FOR ELECTION TO BOARD OF DIRECTORS


KNOXVILLE - March 31, 2014 - Miller Energy Resources, Inc. (NYSE: MILL)
(“Miller” or the “Company”) today announced that it has reached an agreement
with Bristol Capital, LLC and its affiliates (“Bristol”) and the other current
members of the shareholder group referred to as the “Concerned Miller
Shareholders” (“CMS”). Under the terms of the agreement, Governor Bill
Richardson, former Governor of New Mexico (2003-2011) and U.S. Secretary of
Energy (1998-2001), has been nominated and recommended by the Board of the
Company to stand for election as a director at Miller’s upcoming Annual Meeting
of Shareholders. The Annual Meeting will be held on April 16, 2014, and
shareholders of record at the close of business on April 2, 2014, will be
entitled to vote.


“We value input from all of our shareholders,” said Scott M. Boruff, Chief
Executive Officer of Miller Energy Resources, Inc. “We are very happy to have
settled the points of contention between us and CMS, and are especially pleased
that Governor Richardson has agreed to stand for election as a director at our
upcoming Annual Meeting.” Mr. Boruff continued, “Miller’s management team, with
the full support of the Board, has extended its track record of exceptional
performance and continues to execute on a strategic plan to enhance shareholder
value. We look forward to Governor Richardson’s contributions toward our
continued delivery of value for our shareholders.”


The Company also recently announced it has nominated two additional independent
director candidates, Dr. Bob G. Gower, Chairman of Ensysce Biosciences, Inc. and
former CEO of Lyondell Petrochemical Company, and Joseph T. Leary, Chief
Financial Officer of Tarpon Operating & Development, LLC, to stand for election
at the Company’s upcoming Annual Meeting. With the addition of Governor
Richardson, the Miller Board would expand to eight directors, six of whom will
be independent.


Paul Kessler, a principal of Bristol and spokesman for CMS, said, “We have been
encouraged by the many positive changes Miller has made recently -the Company
has appointed a new CFO and new Director of Financial Accounting, has revised
its executive compensation plan and has also significantly improved the
composition of the Board through the addition of two new independent directors
and now Governor Richardson. We are encouraged by these important steps and have
every confidence that this new and improved Board will drive shareholder value
and improve Miller for the benefit of all shareholders. CMS fully supports the
recently announced changes to the Company’s Board composition and will be
endorsing the Company’s slate in the upcoming annual election of directors.”


In connection with today’s announcement, Miller has entered into an agreement
with CMS, whereby the group will withdraw its proposed slate of director
candidates and vote all of its shares in favor of each of the nominees
recommended by the Board. The agreement between Miller and CMS will be filed on
a Form 8-K with the Securities and Exchange Commission.


Vinson & Elkins LLP acted as legal advisors to Miller and Olshan Frome Wolosky,
LLP served as legal advisors to CMS.


About Governor Bill Richardson
William B. Richardson is the former Governor of New Mexico (2003-2011). Prior to
his governorship, he served as the U.S. Secretary of Energy in the Clinton
administration (1998-2001); he also served as U.S. Ambassador to the United
Nations from 1997-1998, and as a member of the U.S House of Representatives for
New Mexico from 1983 to 1997. Governor Richardson has also served as chairman of
the 2004 Democratic National Convention, and chairman of the Democratic
Governors Association. As Governor of New Mexico, Governor Richardson made the
state the “Clean Energy State” by requiring utilities to meet 20% of New
Mexico’s electrical demand from renewable sources. In addition, he established a
Renewable Energy Transmission Authority to deliver New Mexico’s world-class
renewable resources to market. During his first term in Congress, Governor
Richardson won a coveted seat on the Energy and Commerce Committee. In the 101st
Congress, he supported a plan to promote the use of non-gasoline cars, parts of
which were included in the Clean Air Act re-authorization. As a member of the
Interior and Insular Affairs Committee, he supported expansion of national parks
and the designation of wild and scenic rivers. By the 103rd Congress, Richardson
had risen to the position of Chief Deputy Whip and led the fight in the House
for the North American Free Trade Agreement (NAFTA). He wrote articles
advocating NAFTA for important national newspapers and encouraged President
Clinton to work with Mexico on improving the environmental portions of the
agreement in order to gain support for NAFTA in Congress. Richardson also played
a key role in passing President Clinton’s 1993 Deficit Reduction package and the
1994 Crime Bill. In addition to his seat on the Energy & Commerce Committee,
Richardson was the second-ranking Democrat on the Select Intelligence Committee
and served on the Natural Resources Committee, where he chaired the Native
American Affairs Subcommittee which was created in the 103rd Congress. In
January 2000, he oversaw the largest return of federal lands, 84,000 acres (340
km2), to an Indian Tribe (the Northern Ute Tribe of Utah) in more than 100
years. Richardson also directed the overhaul




--------------------------------------------------------------------------------




of the Department’s consultation policy with Native American tribes and
established Tribal Energy Program. Richardson has been recognized for
negotiating the release of hostages, American servicemen, and political
prisoners in North Korea, Iraq, and Cuba.


About Miller Energy Resources, Inc.
Miller Energy Resources, Inc. is an oil and natural gas exploration, production
and drilling company operating in multiple exploration and production basins in
North America. Miller’s focus is in Cook Inlet, Alaska and in the heart of
Tennessee’s Appalachian Basin, including the Mississippian Lime and Chattanooga
Shale. Miller is headquartered in Knoxville, Tennessee with offices in
Anchorage, Alaska and Huntsville, Tennessee. The Company’s common stock is
listed on the NYSE under the symbol MILL.


About Bristol
Bristol Capital Advisors, LLC is an investment advisory firm headquartered in
Los Angeles. Founded in 2000, Bristol Capital Advisors manages a private fund
("Bristol") that has emerged as a prominent investor in emerging growth
companies which, for a variety of factors, trade below their fundamental value.
Bristol identifies deep value activist opportunities in a variety of industries,
and, when necessary, plays an activist role with both company boards and
executives to effectuate improvements in corporate governance and effective use
of corporate resources. With over 40 years of combined investment experience,
Bristol's team is comprised of highly knowledgeable investment professionals.
Important Additional Information
Miller Energy Resources, Inc. (the “Company”), certain of its directors and
certain of its executive officers are participants in the solicitation of
proxies from the Company’s shareholders in connection with the matters to be
considered at the Company’s upcoming annual meeting. On March 24, 2014, the
Company filed an amended preliminary proxy statement and proxy card with the
U.S. Securities and Exchange Commission (the “SEC”) in connection with the proxy
solicitation and obtained final clearance from the SEC on March 25, 2014.
Information relating to the participants in the proxy solicitation is contained
in the preliminary proxy statement. The preliminary proxy statement is available
at no charge on the Company’s website at www.millerenergyresources.com in the
section “Investors” and on the SEC’s website at www.sec.gov. The Company will
file with the SEC a definitive proxy statement and proxy card in connection with
the proxy solicitation. The definitive proxy statement and proxy card will be
furnished to all shareholders of the Company when they become available and will
be available at no charge on the Company’s website at
www.millerenergyresources.com in the section “Investors” and on the SEC’s
website at www.sec.gov. In addition, the Company will provide copies of the
definitive proxy statement and proxy card at no charge when they become
available upon request by writing to the Company at Miller Energy Resources,
Inc., Attention: Corporate Secretary, 9721 Cogdill Road, Suite 302, Knoxville,
TN 37932. SHAREHOLDERS OF THE COMPANY ARE STRONGLY ENCOURAGED TO READ THE
PRELIMINARY PROXY STATEMENT, WHICH IS AVAILABLE NOW, THE DEFINITIVE PROXY
STATEMENT, WHEN IT BECOMES AVAILABLE, AND ALL OTHER MATERIALS FILED WITH THE SEC
CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY CONTAIN
IMPORTANT INFORMATION, INCLUDING ADDITIONAL INFORMATION ABOUT THE PARTICIPANTS
AND A DESCRIPTION OF THEIR DIRECT OR INDIRECT INTERESTS.
Forward-Looking Statements
Certain statements contained herein are forward-looking statements including,
but not limited to, statements that are predications of or indicate future
events, trends, plans or objectives. Undue reliance should not be placed on such
statements because, by their nature, they are subject to known and unknown risks
and uncertainties. Forward-looking statements are not guarantees of future
activities and are subject to many risks and uncertainties. Due to such risks
and uncertainties, actual events may differ materially from those reflected or
contemplated in such forward-looking statements. Forward-looking statements can
be identified by the use of the future tense or other forward-looking words such
as “believe,” “expect,” “anticipate,” “intend,” “plan,” “should,” “may,” “will,”
believes,” “continue,” “strategy,” “position” or the negative of those terms or
other variations of them or by comparable terminology. A discussion of these
risk factors is included in the Company’s periodic reports filed with the SEC.
For more information, please contact the following:


MZ Group
Derek Gradwell
SVP, Natural Resources
Phone: 949-259-4995
Email: dgradwell@mzgroup.us
Web: www.mzgroup.us




